                                          United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION


    United States of America,                                   Case No. CR [ft-COHSZ. \JC.
                     Plaintiff,                                 STIPULATED ORDER EXCLUDING TIME
                        V.                                      UNDER THE SPEEDY TRIAL                  ^
E
                                                                                                  OCT
                  Defendant.                 )
                                                                                        ion%p^
    For the reasons stated by the parties on thele record
    under the Speedy Trial Act from IQ ) Es
                                                   r      on    I
                                                               10 / Ss
                                                         2018 to ^f)
                                                                            2018,
                                                                            2018, the
                                                                                  the Court
                                                                                      Court
                                                                                    2018 and finds that
    ends ofjustice served by the continuance outweigh the best inter&t     the public and the defendant in a
                                                               interest of die
    speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this continuance on
    the following factor(s):

           Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
          . See 18 U.S.C. § 3161(h)(7)(B)(i).

           The case is so unusual or so complex, due to [check applicable reasons]          the number of
           defendants,          the nature of the prosecution, or      the existence of novel questions of fact
           or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
           itself within the time limits estabhshed by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

           Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
           taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

           Failure to grant a continuancewould unreasonably deny the defendant continuity of counsel, given
           counsel's other scheduled case commitments, taking into account the exercise of due diligence.
           See 18 U.S.C. § 3161(h)(7)(B)(iv).

           Failure to grant a continuancewould unreasonably deny the defendantthe reasonabletime
           necessary for effective preparation, taking into account the exercise of due diligence.
           See 18 U.S.C. § 3161(h)(7)(B)(iv).

             IT IS SO ObDERED.

    DATED:
                                                                JOSEP       PERO
                                                                Chief    siraie Judge


    STIPULATED:
                     Attorney for      endant                                    Itates Attorney
